Title: From Thomas Jefferson to Wilson Cary Nicholas, 20 March 1808
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


                  
                     Dear Sir 
                     
                     Washington Mar. 20. 1808
                     
                  
                  Your favor of the 18th. is duly recieved. be assured that I value no act of friendship so highly as the communicating facts to me which I am not in the way of knowing otherwise, and could not therefore otherwise guard against. I have had too many proofs of your friendship not to be sensible of the kindness of these communications, and to recieve them with peculiar obligation. the reciept of mr Rose’s answer has furnished the happiest occasion for me to present to Congress a compleat view of the ground on which we stand with the two principal belligerents, and with respect to France to lay before them, for the public every communication recieved from that government since the last session including those heretofore sent, in order that they also may be published, and let our constituents see whether these papers gave just ground for the falsehoods which have been so impudently advanced. we shall hope to see you to-day. Affectionate salutations.
                  
                     Th: Jefferson  
                     
                  
               